ASSET PURCHASE AGREEMENT BY AND AMONG LEAF FINANCIAL CORPORATION, LEAF FUNDING, INC., DOLPHIN CAPITAL CORP. AND LEHMAN BROTHERS BANK, FSB Dated as of November 19, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Certain Definitions 1 1.2 Terms Defined Elsewhere in this Agreement 9 1.3 Other Definitional and Interpretive Matters 10 ARTICLE II SALE AND PURCHASE OF ASSETS 11 2.1 Sale and Purchase of Assets 11 2.2 Assumed Liabilities 11 2.3 Retained Assets 12 2.4 Retained Liabilities 12 ARTICLE III PURCHASE PRICE 12 3.1 Purchase Price 12 3.2 Payment of Purchase Price. 12 3.3 Purchase Price Adjustment 12 ARTICLE IV CLOSING AND TERMINATION 15 4.1 Closing Date 15 4.2 Termination of Agreement 15 4.3 Procedure Upon Termination 16 4.4 Effect of Termination 16 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY 16 5.1 Organization and Good Standing 16 5.2 Authorization of Agreement 17 5.3 Conflicts; Consents of Third Parties 17 5.4 Balance Sheets 18 5.5 Financing Contracts 18 5.6 Financial Statements 21 5.7 Absence of Certain Developments 22 5.8 Title 22 5.9 Taxes 22 5.10 Real Property 22 ii 5.11 Tangible Personal Property 23 5.12 Intellectual Property 23 5.13 Material Contracts 23 5.14 Employees 24 5.15 Labor 24 5.16 Litigation 24 5.17 Compliance with Laws; Permits 24 5.18 Environmental Matters 25 5.19 Financial Advisors 26 5.20 Sufficiency of Assets, Excluded Assets 26 5.21 Intentionally Deleted 26 5.22 No Other Representations or Warranties; Schedules 26 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER 27 6.1 Organization and Good Standing 27 6.2 Authorization of Agreement 27 6.3 Conflicts; Consents of Third Parties 27 6.4 Litigation 28 6.5 Financial Advisors 28 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER 28 7.1 Organization and Good Standing 28 7.2 Authorization of Agreement 28 7.3 Conflicts; Consents of Third Parties 29 7.4 Litigation 29 7.5 Financial Advisors 29 7.6 Financial Capability 29 7.7 Condition of the Business 29 7.8 Closing Date Balance Sheet 30 ARTICLE VIII COVENANTS 30 iii 8.1 Access to Information 30 8.2 Conduct of the Business Pending the Closing 31 8.3 Consents 32 8.4 Regulatory Approvals 32 8.5 Further Assurances 34 8.6 Non-Competition; Non-Solicitation; Confidentiality, Etc 34 8.7 Preservation of Records 35 8.8 Publicity 35 8.9 Use of Name 36 8.10 Employment and Employee Benefits 36 8.11 Disclosure Schedules; Supplementation and Amendment of Schedules 37 8.12 Notification 37 8.13 No Negotiation 37 8.14 Commercially Reasonable Efforts 38 8.15 Payment of Retained Liabilities 38 ARTICLE IX CONDITIONS TO CLOSING 38 9.1 Conditions Precedent to Obligations of Purchaser 38 9.2 Conditions Precedent to Obligations of the Stockholder 39 9.3 Frustration of Closing Conditions 40 ARTICLE X INDEMNIFICATION 40 10.1 Survival of Representations and Warranties 40 10.2 Indemnification by Stockholder 41 10.3 Indemnification by Purchaser 41 10.4 Indemnification Procedures 42 10.5 Certain Limitations on Indemnification. 43 10.6 Calculation of Losses 44 10.7 Tax Treatment of Indemnity Payments 44 10.8 Exclusive Remedy 44 ARTICLE XI MISCELLANEOUS 45 11.1 Tax Matters 45 11.2 Expenses 45 11.3 Submission to Jurisdiction; Consent to Service of Process 45 11.4 Entire Agreement; Amendments and Waivers 45 11.5 Governing Law 46 11.6 Notices 46 11.7 Severability 47 11.8 Binding Effect; Assignment 47 11.9 Non-Recourse 47 11.10 Counterparts 48 iv Schedules Schedule 1.1(a) Knowledge of the Company Schedule 1.1(d) Backlog Transactions Schedule 1.1(g) Other Assets Schedule 1.1(h) Fixed Assets Schedule 1.1(i) Employee Listing Schedule 1.1(l) Additional Contracts Schedule 2.2 Assumed Liabilities Schedule 2.3 Company Contracts Schedule 3.1 Balance Sheet Format Schedule 3.3(h) Purchase Price Allocation Schedule 5.3(a) No Conflicts Schedule 5.3(b) Consents Schedule 5.5(a) Financing Contracts Schedule 5.5(b) Status of Certain Financing Contracts Schedule 5.5(c) Status of Certain Financing Contracts Schedule 5.5(e) Financing Contracts Sold With Recourse Schedule 5.5(f) Delinquent or Non-Accrual Financing Contracts Schedule 5.5(g) Governing Law Schedule 5.5(n) Delivery of Property Schedule 5.5(o) Title to Property Schedule 5.5(q) Defaults with Respect to Certain Financing Contracts Schedule 5.5(t) Final Payments Schedule 5.5(u) Payment Obligations Schedule 5.6 Financial Statements Schedule 5.7 Absence of Certain Changes Schedule 5.8 Title Schedule 5.9 Taxes Schedule 5.10 Real Property Schedule 5.11 Tangible Personal Property Schedule 5.12 Intellectual Property Schedule 5.13(a) Material Contracts Schedule 5.13(b) Material Contracts in Default Schedule 5.15(a) Labor and Collective Bargaining Agreements Schedule 5.15(b) Labor Schedule 5.16 Litigation Schedule 5.18 Environmental Matters Schedule 5.20 Excluded Assets Schedule 7.3(a) No Conflicts Schedule 8.2 Conduct of Business Pending Closing Schedule 8.3 Contracts to be Assigned Schedule 9.2(d) Consents, Waivers and Approvals Exhibit A Form of Legal Opinion ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT, (the “Agreement”), dated as of November 19, 2007, by and among LEAF Financial Corporation, a corporation existing under the laws of Delaware, and LEAF Funding, Inc., a corporation existing under the laws of Delaware (collectively, “Purchaser”), Dolphin Capital Corp., a Massachusetts corporation (the “Company”), and Lehman Brothers Bank, FSB (the “Stockholder”). W I T N E S S E T H: WHEREAS, the Stockholder owns all of the issued and outstanding shares of capital stock of the Company; WHEREAS, the Company is engaged in the micro-ticket equipment leasing and financing business (the “Business”); WHEREAS, the Company desires to sell to Purchaser, and Purchaser desires to purchase from the Company, certain of the assets of the Company relating to the Business for the purchase price and upon the terms and conditions hereinafter set forth; WHEREAS, Purchaser has agreed to assume certain specific liabilities related to the Business; and WHEREAS, certain terms used in this Agreement are defined in Section1.1; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter contained, the parties hereby agree as follows: ARTICLE I DEFINITIONS 1.1Certain Definitions. (a)For purposes of this Agreement, the following terms shall have the meanings specified in this Section 1.1: “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person, and the term “control” (including the terms “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by contract or otherwise. 1 “Assets” means collectively, all of Company’s: (a)Financing Contracts; (b)right, title and interest in the Portfolio Property, collateral, or Residual with respect to each Financing Contract; (c)files pertaining to each Financing Contract; (d)transactions that have been approved, but for which no Financing Contract has been finally executed (the “Backlog”) (Schedule 1.1(d) sets forth the Backlog as of October 31, 2007 and shall be updated as of the Closing Date); (e)rights of the Company under any existing customer agreement relating to any Financing Contract or the Backlog; (f)intangible rights and property associated with the Business and the name “Dolphin Capital Corp.”, including but not limited to, Intellectual Property used in or related to the Business, going concern value, goodwill, telephone numbers, facsimile numbers, websites, email addresses, processes, trade dress, business and product names, logos, slogans, trade secrets, industrial models, designs, methodologies, technical information, and know-how relating to the origination and servicing of the Financing Contracts; (g)rights of the Company in guaranties, reserve accounts, security deposits and other collateral posted by any Person in connection with the Business or the Assets; (h)fixed assets, as set forth on Schedule 1.1(h), including all real property described in Section 5.10, located at the Moberly, Missouri office of the Company and any field sales person’s office, including all equipment, furniture, computer hardware and Software, Technology, improvements, fixtures and other tangible personal property owned by the Company in connection with the Business; (i)books, records and other documents and information related to the Business or the Assets, including all customer, prospect, third party originator and distributor lists, sales literature, price lists, quotes and bids, promotional programs, product catalogs and brochures, inventory records, product data, purchase orders and invoices, sales orders and sales order log books, commission records, customer information, correspondence and all personnel records and other records of the Company related to its employees listed on Schedule 1.1(i) to the extent their transfer is permitted by law; (j)insurance benefits, including rights and proceeds, arising from or relating to the Assets or Assumed Liabilities prior to the Closing Date, unless expended in accordance with this Agreement; 2 (k)claims of the Company against third parties relating to the Business or the Assets, whether choate or inchoate, known or unknown, contingent or noncontingent, including equipment warranties; and (l)the additional contracts set forth on Schedule 1.1(l). “Assumed Liabilities” means (i) all liabilities as of the Closing Date which are set forth on Schedule 2.2 attached hereto as liabilities to be assumed by Purchaser, (ii) all liabilities for Taxes relating to the Assets for all taxable periods (or portions thereof) beginning after the Closing Date (determined in accordance with Section 11.1(b)), and (iii) all liabilities and obligations of Purchaser under Section 8.10. The Assumed Liabilities set forth on Schedule 2.2 as presented on the Closing Date Balance Sheet are the only liabilities being assumed by Purchaser pursuant to clause (i) of the preceding sentence, and any other liabilities (including any liabilities relating to the period prior to the Closing Date that relate to liabilities listed in Schedule 2.2, but which were not presented in the Closing Date Balance Sheet) other than those set forth in clauses (ii) and (iii) of the preceding sentence, shall continue to be the responsibility of the Company. “Baseline Balance Sheet” means the itemized balance sheet attached hereto on
